Case 7:21-mj-02050-UA Document 2 Fileg,Oe/e32139Page 1 of 1
Proceeding via: ]CourtCall MIAT&T

DOCKET No, 21mj2050 DEFENDANT Thomas Webster

AUSA Ben Gianforti DEF.’S COUNSEL Jim Monroe
MireraineD OO] Fepera DEFENDERS C]cya LJ preseNTMENT ONLY
O INTERPRETER NEEDED

[1 DEFENDANT WAIVES PRETRIAL REPORT

ORule5 ORule9 WRule 5(c)(3) M Detention Hrg. © DATE OF ARREST 2/22/21 [] VOL. SURR.
TIME OF ARREST 2:35 PM (1 ON WRIT
C) Other: TIME OF PRESENTMENT 1:30 PM

 

 

BAIL DISPOSITION
CI SEE SEP. ORDER

[] DETENTION ON CONSENT W/O PREJUDICE [Z] DETENTION: RISK OF FLIGHT/DANGER [JSEE TRANSCRIPT
[] DETENTION HEARING SCHEDULED FOR:
[C1 AGREED CONDITIONS OF RELEASE
(C] DEF. RELEASED ON OWN RECOGNIZANCE
C$ PRB [J FRP
C) SECURED BY $ CASH/PROPERTY:
C1 TRAVEL RESTRICTED TO SDNY/EDNY/
C] TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
[C1] SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

CJ PRETRIAL SUPERVISION: [JREGULAR [CISTRICT [IAS DIRECTED BY PRETRIAL SERVICES
C] DRUG TESTING/TREATMT AS DIRECTED BY PTS [J MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
C] DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

 

C1 HOME INCARCERATION [CIJHOME DETENTION [ICURFEW [IELECTRONIC MONITORING [LIGPS
CJ DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

(0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] [ DEF. TO CONTINUE OR START EDUCATION PROGRAM
C1 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

C1 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
(J DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

The defendant consents to proceed remotely and is advised of his rights and the charges against him. Public reading of
the complaint is waived. Jim Monroe appeared on behalf of the defendant. Bail/Detention hearing held. Defendant
detained.

CJ DEF. ARRAIGNED; PLEADS NOT GUILTY C] CONFERENCE BEFORE D.J. ON
LC] DEF. WAIVES INDICTMENT
[] SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c)(3) Cases:
Z] IDENTITY HEARING WAIVED [] DEFENDANT TO BE REMOVED

IZ] PRELIMINARY HEARING IN SDNY WAIVED [1] CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: 3/25/21 7] ON DEFENDANT’S CONSENT

DATE: 2/23/21 Chedasnar j Caen

UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - U.S. ATTORNEY’S OFFICE YELLOW — U.S. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016

 

 

 
